ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(LIBYAN ARAB JAMAHIRIYA/MALTA)

JUDGMENT OF 3 JUNE 1985

1985

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(JAMAHIRIYA ARABE LIBYENNE/MALTE)

ARRET DU 3 JUIN 1985
Official citation :

Continental Shelf (Libyan Arab Jamahiriya/ Malta),
Judgment, I.CJ. Reports 1985, p. 13.

Mode officiel de citation :

Plateau continental (Jamahiriya arabe libyenne/ Malte),
arrêt, C.J. Recueil 1985, p. 13.

 

Sales number 5 1 3
N° de vente :

 

 

 
13

INTERNATIONAL COURT OF JUSTICE

1985 YEAR 1985
3 June
General List
No. 68 3 June 1985

CASE CONCERNING THE CONTINENTAL SHELF

(LIBYAN ARAB JAMAHIRIYA/MALTA)

Interpretation of Special Agreement — Task of the Court — Interests of third
States.

Delimitation of continental shelf between opposite coasts — Applicable principles
and rules of international law — Customary international law — Relevance of 1982
Convention on the Law of the Sea — Natural prolongation and distance from the
coast — Geophysical features less than 200 miles from the coast — Relationship
between the idea of distance and the equidistance method.

Application of equitable principles in order to achieve an equitable result —
Relevant circumstances.

Adjustment of an equidistance line to achieve an equitable result in the light of
relevant circumstances — Considerable disparity in lengths of the coasts of the
Parties — General geographical context — Determination of degree of adjustment —
Test of proportionality.

JUDGMENT

Present: President ELtas; Vice-President SETTE-CAMARA; Judges LACHS,
Morozov, NAGENDRA SINGH, RUDA, MOSLER, ODA, AGO, EL-
KHANI, SCHWEBEL, Sir Robert JENNINGS, DE LACHARRIERE, MBAYE,
BEDJAOUI; Judges ad hoc VALTICOS, JIMENEZ DE ARECHAGA ;
Registrar TORRES BERNARDEZ.

In. the case concerning the continental shelf,
between

the Socialist People’s Libyan Arab Jamahiriya,

represented by

Mr. Abdelrazeg El-Murtadi Suleiman, Professor of International Law at the
University of Garyounis, Benghazi,

as Agent,
14 CONTINENTAL SHELF (JUDGMENT)

Mr. Youssef Omar Kherbish, Counsellor at the Secretariat of Justice,
Mr. Ibrahim Abdul Aziz Omar, Counsellor at the People’s Bureau for Foreign
Liaison,

as Counsel,

Professor Derek W. Bowett, C.B.E., Q.C., LL.D., F.B.A., Whewell Professor
of International Law in the University of Cambridge,

Mr. Herbert W. Briggs, Goldwin Smith Professor of International Law
emeritus, Cornell University,

Mr. Claude-Albert Colliard, Honorary Dean, Professor of International Law
emeritus at the University of Paris I,

Mr. Keith Highet, Member of the New York and District of Columbia
Bars,

Mr. Giinther Jaenicke, Professor of International Law at the University of
Frankfurt-am-Main,

Mr. Laurent Lucchini, Professor of International Law at the University of
Paris I,

Mr. Jean-Pierre Quéneudec, Professor of International Law at the University
of Paris I,

Mr. Walter D. Sohier, Member of the New York and District of Columbia
Bars,

Sir Francis A. Vailat, C.B.E., G.C.M.G., Q.C., Professor emeritus of Inter-
national Law at the University of London,

as Counsel and Advocates,

Mr. Mohammed Alawar, Assistant Professor of Geography, Al-Fateh Uni-
versity, Tripoli,

Mr. Scott B. Edmonds, Instructor of Cartography and Director of Carto-
graphic Services at the University of Maryland, Baltimore County,

Mr. Icilio Finetti, Professor of Geodesy and Geophysics at the University of
Trieste,

Mr. Omar Hammuda, Professor of Geology, Al-Fateh University, Tripoli,

Mr. Derk Jongsma, Senior Lecturer in Geology at the Vrije Universiteit,
Amsterdam,

Mr. Amin A. Missallati, Professor of Geology, Al-Fateh University, Tri-
poli,

Mr. Muftah Smeida, Second Secretary, People’s Bureau for Foreign Liai-
son,

Mr. Mohamed A. Syala, Surveying Department, Secretariat of Planning,
Tripoli,

Ms. Victoria J. Taylor, Cartographer at the University of Maryland, Baltimore
County,

Mr. Jan E. van Hinte, Professor of Paleontology at the Vrije Universiteit,
Amsterdam,

as Advisers,

Mr. Rodman R. Bundy, Member of the New York Bar,
Mr. Richard Meese, Docteur en droit,
Mr. Henri-Xavier Ortoli, Member of the New York Bar,

as Counsel,
15 CONTINENTAL SHELF (JUDGMENT)

and

the Republic of Malta,

represented by
H.E. Mr. Edgar Mizzi, Ambassador,
as Agent and Counsel,

Mr. Ian Brownlie, Q.C., F.B.A., Chichele Professor of Public International
Law, University of Oxford ; Fellow of All Souls College, Oxford,

Mr. Elihu Lauterpacht, Q.C., Director of the Research Centre for Interna-
tional Law and Reader in International Law, University of Cambridge,
Mr. Prosper Weil, Professor at the University of Law, Economics and Social

Sciences, Paris,

as Counsel,

Commander Peter B. Beazley, O.B.E., F.R.LC.S., R.N. (Retd.), Hydrographic
Surveyor,

Mr. Georges H. Mascle, Professor of Geology, Dolmieu Institute of Geology
and Mineralogy, University of Grenoble,

Mr. Carlo Morelli, Full Professor of Applied Geophysics, University of
Trieste,

Mr. J. R. V. Prescott, Reader in Geography, University of Melbourne,

Mr. Jean-René Vanney, Department of Dynamic Geology, Pierre et Marie
Curie University, and Department of Teaching and Research, Sorbonne
University, Paris,

as Scientific and Technical Advisers,

Mr. Roger Scotto, Assistant Secretary, Oil Division, Office of the Prime
Minister, Malta,

Mr. Saviour Scerri, Petroleum Geologist, Oil Division, Office of the Prime
Minister, Malta,

Mr. Mario Degiorgio, Petroleum Geologist, Oil Division, Office of the Prime
Minister, Malta,

Mr. Tarcisio Zammit, First Secretary, Embassy of Malta to the Nether-
lands,

Miss M. L. Grech, Administrative Assistant, Office of the Prime Minister,
Malta,

as Assistants.

THE CourRT,

composed as above,
after deliberation,

delivers the following Judgment :

1. By a notification dated 19 July 1982, received in the Registry of the Court
on 26 July 1982, the Secretary of the People’s Committee for the People’s Foreign
Liaison Bureau of the Socialist People’s Libyan Arab Jamahiriya and the Mini-
ster for Foreign Affairs of the Republic of Malta notified the Court of a Special

6
16 CONTINENTAL SHELF (JUDGMENT)

Agreement in the Arabic and English languages signed at Valletta on 23 May
1976 between the Socialist People’s Libyan Arab Jamahiriya and the Republic of
Malta, providing for the submission to the Court of a dispute concerning the
delimitation of the continental shelf between those two States ; a certified copy
of the Special Agreement was enclosed with the letter.

2. The authentic English text of the Special Agreement reads as follows :

“Article I
The Court is requested to decide the following question :

What principles and rules of international law are applicable to the de-
limitation of the area of the continental shelf which appertains to the Re-
public of Malta and the area of continental shelf which appertains to the
Libyan Arab Republic, and how in practice such principles and rules can be
applied by the two Parties in this particular case in order that they may
without difficulty delimit such areas by an agreement as provided in Ar-
ticle III.

Article IT

__ 1. The proceedings shall consist of written pleadings and oral hear-
ings.

2. Without prejudice to any question of the burden of proof, the written
pleadings shall consist of the following documents :

(a) Memorials to be submitted simultaneously to the Court by each Party
and exchanged with one another within a period of nine months from
the date of the notification of this agreement to the Registrar of the
Court.

(b) Replies to be similarly submitted to the Court by each Party and
exchanged with one another within four months after the date of the
submissions of the Memorials to the Registrar.

(c) Additional written pleadings may be presented and exchanged in the
same manner within periods which shall be fixed by the Court at the
request of one of the Parties, or if the Court so decides after consultation
with the two Parties.

3. The question of the order of speaking at the oral hearings shall be
decided by mutual agreement between the Parties but in all cases the order
of speaking adopted shall be without prejudice to any question of the
burden of proof.

Article IIT

Following the final decision of the International Court of Justice the
Government of the Republic of Malta and the Government of the Libyan
Arab Republic shall enter into negotiations for determining the area of their
respective continental shelves and for concluding an agreement for that
purpose in accordance with the decision of the Court.

Article IV

This agreement shall enter into force on the date of exchange of instru-
ments of ratification by the two Governments, and shall be notified jointly
to the Registrar of the Court.”
17 CONTINENTAL SHELF (JUDGMENT)

3. Pursuant to Article 40, paragraph 3, of the Statute and to Article 42 of the
Rules of Court, copies of the notification and Special Agreement were trans-
mitted to the Secretary-General of the United Nations, the Members of the
United Nations and other States entitled to appear before the Court.

4. Since the Court did not include upon the bench a judge of Libyan or of
Maltese nationality, each of the Parties proceeded to exercise the right conferred
by Article 31, paragraph 3, of the Statute to choose a judge ad hoc to sit in
the case. The Libyan Arab Jamahiriya designated Mr. Eduardo Jiménez de
Aréchaga, and Malta designated Mr. Jorge Castañeda ; on 13 October 1984
Mr. Castafieda resigned his functions for reasons of health, whereupon Malta
designated Mr. Nicolas Valticos to take his place.

5. By Orders of 27 July 1982 and 26 April 1983 respectively time-limits were
fixed for the filing of a Memorial and a Counter-Memorial by each of the two
Parties, and the Memorials and Counter-Memorials were duly filed within those
time-limits, and exchanged between the Parties through the Registrar pursuant
to the Special Agreement.

6. By an Application dated 23 October 1983 and received in the Registry of
the Court on 24 October 1983, the Government of Italy, invoking Article 62 of
the Statute, submitted to the Court a request for permission to intervene in the
case. By a Judgment dated 21 March 1984, the Court found that the application
of Italy for permission to intervene could not be granted.

7. By an Order dated 21 March 1984, the President of the Court, having regard
to Article II, paragraph 2 (c), of the Special Agreement, quoted above, fixed a
time-limit for the filing of Replies, which were filed and exchanged within the
time-limit fixed.

8. On 26 to 30 November, 3 December, 6 to 7 December, 10 to 14 December
1984, and 4 to 5 February, 8 February, 11 to 13 February and 21 to 22 February
1985, the Court held public sittings at which it was addressed by the following
representatives of the Parties :

For Malta : HE. Dr. Edgar Mizzi,
Mr. E. Lauterpacht, Q.C.,
Professor Prosper Weil,
Professor Ian Brownlie, Q.C.

For the Libyan Arab Jamahiriya : Professor El-Murtadi Suleiman,
Sir Francis Vallat, G.C.M.G., Q.C.,
Professor Herbert W. Briggs,
Professor Günther Jaenicke,
Professor Jean-Pierre Quéneudec,
Professor Claude-Albert Colliard,
Professor Laurent Lucchini,
Mr. Keith Highet,
Professor Derek: W. Bowett, Q.C.

9. Professor Jan van Hinte, Dr. Derk Jongsma and Professor Icilio Finetti
were called as experts by the Libyan Arab Jamahiriya, pursuant to Articles 57
and 63 to 65 of the Rules of Court. They were examined in chief by Profes-
sor D. W. Bowett, and Professor van Hinte was cross-examined by Mr. E. Lauter-
pacht. Professor Georges Mascle and Professor Carlo Morelli were similarly

8
18 CONTINENTAL SHELF (JUDGMENT)

called as experts by Malta ; they were examined in chief by Mr. E. Lauter-
pacht, and cross-examined by Professor D. W. Bowett.

10. Previously to its application for permission to intervene, referred to in
paragraph 6 above, the Government of Italy, in reliance on Article 53, paragraph
1, of the Rules of Court, asked to be furnished with copies of the pleadings in the
case. By a letter dated 13 October 1983, after the views of the Parties had been
sought, and objection had been raised by the Government of Malta, the Registrar
informed the Government of Italy that the Court had decided not to grant its
request. On 26 November 1984 the Court decided, after ascertaining the views of
the Parties pursuant to Article 53, paragraph 2, of the Rules of Court, that the
pleadings should be made accessible to the public with effect from the opening of
the oral proceedings, and they were thus at the same time made available to
Italy.

11. In the course of the written proceedings, the following submissions were
presented by the Parties :

On behalf of the Socialist People’s Libyan Arab Jamahiriya,
in the Memorial : after a preamble not here quoted :

“May it please the Court, rejecting all contrary claims and submissions, to
adjudge and declare as follows :

1. The delimitation is to be effected by agreement in accordance with
equitable principles and taking account of all relevant circumstances in
order to achieve an equitable result.

2. The natural prolongation of the respective land territories of the
Parties into and under the sea is the basis of title to the areas of continental
shelf which appertain to each of them.

3. The delimitation should be accomplished in such a way as to leave as
much as possible to each Party all areas of continental shelf that constitute
the natural prolongation of its land territory into and under the sea, without
encroachment on the natural prolongation of the other.

4. A criterion for delimitation of continental shelf areas in the present
case can be derived from the principle of natural prolongation because there
exists a fundamental discontinuity in the sea-bed and subsoil which divides
the areas of continental shelf into two distinct natural prolongations
extending from the land territories of the respective Parties.

5. Equitabie principles do not require that a State possessing a restricted
coastline be treated as if it possessed an extensive coastline.

6. In the particular geographical situation of this case, the application of
equitable principles requires that the delimitation should take account of
the significant difference in lengths of the respective coastlines which face
the area in which the delimitation is to be effected.

7. The delimitation in this case should reflect the element of a reasonable
degree of proportionality which a delimitation carried out in accordance
with equitable principles ought to bring about between the extent of the
continental shelf areas appertaining to the respective States and the lengths
of the relevant parts of their coasts, account being taken of any other
delimitations between States in the same region.
19 CONTINENTAL SHELF (JUDGMENT)

8. Application of the equidistance method is not obligatory, and its
application in the particular circumstances of this case would not lead to an
equitable result.

9. The principles and rules of international law can in practice be applied
by the Parties so as to achieve an equitable result, taking account of the
physical factors and ail the other relevant circumstances of this case, by
agreement on a delimitation within, and following the general direction of,
the Rift Zone as defined in this Memorial” ;

in the Counter-Memorial and the Reply : after modified preambles not here
quoted, the submissions as presented in the Memorial were repeated.

On behalf of the Republic of Malta,
in the Memorial :

“May it please the Court to adjudge and declare that :

(i) the principles and rules of international law applicable to the delimi-
tation of the areas of the continental shelf which appertain to Malta and
Libya are that the delimitation shall be effected on the basis of inter-
national law in order to achieve an equitable solution ;

(ai) in practice the above principles and rules are applied by means of a
median line every point of which is equidistant from the nearest points
on the baselines of Malta, and the low-water mark of the coast of
Libya” ;

in the Counter-Memorial and the Reply : the submissions as presented in the
Memorial were repeated and confirmed.

12. In the course of the oral proceedings, the following submissions were
presented by the Parties :

On behalf of the Socialist People’s Libyan Arab Jamahiriya :

at the hearing of 22 February 1985, the final submissions of the Libyan Arab
Jamahiriya were read, which were identical with those set out in the Memo-
rial.

On behalf of the Republic of Malta,
at the hearing of 13 February 1985:

“May it please the Court, . . . to declare and adjudge that :

(i) the principles and rules of international law applicable to the delimi-
tation of the areas of the continental shelf which appertain to Malta and
Libya are that the delimitation shall be effected on the basis of inter-
national law in order to achieve an equitable result ;

(ii) in practice the above principles and rules are applied by means of a
median line every point of which is equidistant from the nearest points
on the baselines of Malta, and the low-water mark of the coasts of
Libya.”

10
20 CONTINENTAL SHELF (JUDGMENT)

13. Two Members of the Court (Judges Mosler and El-Khani) whose terms of
office expired under Article 13, paragraph 1, of the Statute of the Court on
5 February 1985 have continued to participate in the present proceedings in
accordance with paragraph 3 of Article 13. On 14 February 1985, the Court
elected Judge Nagendra Singh as President of the Court and Judge de Lachar-
riére as Vice-President of the Court ; in accordance with Article 32, paragraph 2,
of the Rules of Court, the Court as composed for the present proceedings has
continued to sit under the presidency of Judge Elias.

* x

14. It is appropriate to begin with a general description of the geogra-
phical context of the dispute before the Court, that is to say the area in
which the continental shelf delimitation, which is the subject of the pro-
ceedings, has to be effected. It should however be emphasized that the only
purpose of the description which follows is to outline the general back-
ground ; it is not intended to define in geographical terms the area which ts
relevant to the delimitation and the area in dispute between the Parties.
The question whether the area in which the delimitation is to be effected
has for any reason to be defined or contained within limits will be exam-
ined later in this Judgment (paragraphs 20-23). Similarly, the only purpose
of Map No. I appended to the present Judgment is to give a general picture
of the geographical context of the dispute, and no legal significance
attaches to the choice of scale or the presence or absence of any particular
geographical feature.

15. The Republic of Malta (hereinafter called “Malta”) is a State made
up of a group of four inhabited islands : Malta (246 km? in area), Gozo (66
km?), Comino (2.7 km2), Cominotto (less than one-tenth of a square
kilometre) ; and the uninhabited rock of Filfla. The 36° N parallel passes
between the main island of Malta and the island of Gozo, which lie
between the 14° E and 15° E meridians. The islands are situated in the
Central Mediterranean, an area of the Mediterranean Sea which may be
said broadly to be bounded by the eastern coast of Tunisia on the west, a
part of the coast of Italy, with the southern and eastern coasts of the island
of Sicily and the Ionian coast of the mainland up to the Strait of Otranto on
the north, the western coast of Greece, from the island of Corfu to the
southern tip of the Peloponnese and the island of Crete on the east, and on
the south by the coast of the Socialist People’s Libyan Arab Jamahiriya
(hereinafter called “Libya”). Libya is a mainland State on the coast of
North Africa covering a large area lying mainly between the 9° 30’ E and
25° E meridians, and encompassing some 1,775,500 square kilometres.
The coast of Libya stretches for more than 1,700 kilometres from Ras Ajdir
in the west to near Port Bardia in the east.

16. The Maltese islands are oriented in an approximately northwest-
southeast direction, and extend for a distance of some 44.5 kilometres
(24 nautical miles). North of Malta, at a distance of some 80 kilometres
(43 nautical miles) is the island of Sicily. The southeast tip of Malta lies
approximately 340 kilometres (183 nautical miles) north of the nearest

1]
TI

1 “ON dv

 

| 40°

 

  

Pantelleria

 

 

    

 

 

IT

(ININOGN£L) TIS IVLININILNOO
22 CONTINENTAL SHELF (JUDGMENT)

point on the coast of Libya, and the latter point is to be found some
three-quarters of the distance along the most westerly segment of the
Libyan coast, that running from the frontier with Tunisia at Ras Ajdir,
somewhat south of east, through Ras Tajura to Ras Zarruq. At about the
latter point, the Libyan coast swings southwards, forming the western end
of the Gulf of Sirt, the coast at the back of which runs again somewhat
south of east until, at about the meridian 20° E it swings round north and
slightly west, then round to the eastward again through Benghazi to Ras
Amir. The general line of the coast from there to the frontier with Egypt is
again somewhat south of eastwards.

17. In 1970 agreement was reached between Malta and Italy for pro-
visional exploitation of the continental shelf in a short section of the
channel between Sicily and Malta on each side of the median line, subject
to any adjustments that might be made in subsequent negotiations. With
this exception, neither of the Parties has yet established any agreed delimi-
tation of continental shelf, or other maritime areas, with any neighbouring
State. The question of the delimitation between Libya and Tunisia has
been the subject of a Judgment of the Court (Continental Shelf (Tunisia/
Libyan Arab Jamahiriya), Judgment, I.C.J. Reports 1982, p. 18). Delimi-
tations in this part of the Mediterranean have been effected by agreement
between Italy and Greece, and between Italy and Tunisia. These delimi-
tations are indicated in Map No. 1 annexed hereto. Neither Party has
proclaimed an exclusive economic zone, but Malta has proclaimed a 25-
mile exclusive fishing zone. Malta has also defined straight baselines for
the measurement of its territorial sea relying on Article 4 of the Convention
on the Territorial Sea and the Contiguous Zone. Both Parties have granted
a number of petroleum exploration concessions extending into areas
material to the case.

* *

18. The terms of the Special Agreement by which the Court was seised
of the present case have been set out in paragraph 2 of the present Judg-
ment. The question which the Court is requested to decide is there defined
as follows :

“What principles and rules of international law are applicable to
the delimitation of the area of the continental shelf which appertains
to the Republic of Malta and the area of continental shelf which
appertains to the Libyan Arab Republic, and how in practice such
principles and rules can be applied by the two Parties in this particular
case in order that they may without difficulty delimit such areas by an
agreement as provided in Article III.”

The first part of the request is thus intended to resolve the differences
between the Parties regarding the principles and rules of international law
which are applicable in the present case ; there is in this case no divergence

13
23 CONTINENTAL SHELF (JUDGMENT)

of views between the Parties as to the task to be performed by the Court. As
to the second part of the request, by which the Parties have asked the Court
to indicate how the applicable principles and rules can, in practice, be
applied by the Parties, in order that they may, without difficulty, establish
by an agreement the delimitation of their continental shelves, it has been
stated before the Court that the wording of the Special Agreement in this
respect was a compromise formula. Malta had wished the Court to be
asked to draw the delimitation line, while Libya wanted it to be requested
only to pronounce on the principles and rules of international law app-
licable. Libya would not accept that the line itself should be drawn by the
Court since, in its view, it was preferable that this be done by agreement
between the Parties. Malta did not agree that the matter be left to the
Parties since it is of the view that the reference of the dispute to the Court
would then fail to achieve its main purpose. While the Special Agreement
as adopted does not request the Court itself to draw the line of delimitation
between the areas of continental shelf appertaining to each Party, Malta,
relying on the interpretation by the Court of the similarly worded Special
Agreement in the case concerning the Continental Shelf (Tunisia/ Libyan
Arab Jamahiriya}, contends that “the Court should indicate the boundary
which, in its view, would result from the application of such method as the
Court may choose for the Parties to achieve the relevant determination”.
Malta emphasizes the purpose of the proceedings as being to enable the
Parties to effect the delimitation “without difficulty”, which could not, it
argues, be achieved unless the Court were to state in the clearest possible
terms how the exercise is to be carried out. Malta’s submissions, accord-
ingly, request a finding by the Court that the appropriate principles and
rules are in practice to be applied by means of a specific line (a median
line). Libya on the other hand maintains that the task of the Court in the
present case does not extend so far as the actual determination of the
delimitation line, and it need not specify or particularize one method of
delimitation or one way by which in practice the principles and rules can be
applied ; in Libya’s view the goal to be reached is the result which would be
in accord with equitable principles and represent the most appropriate
application of the existing principles and rules of international law.
Accordingly, the submissions of Libya refer in broad terms to a delimi-
tation by agreement on the basis of the Court’s Judgment “within, and
following the general direction of”, a particular sea-bed area defined in the
Libyan Memorial ; it is explained that in its pleadings “Libya did not
advance a precise line, since the Court’s task is not to determine a precise
line”.

19. Since the jurisdiction of the Court derives from the Special Agree-
ment between the Parties, the definition of the task so conferred upon it is
primarily a matter of ascertainment of the intention of the Parties by
interpretation of the Special Agreement. The Court must not exceed the
jurisdiction conferred upon it by the Parties, but it must also exercise that
jurisdiction to its full extent. The Special Agreement, unlike that by which
the Court was seised in the Tunisia/ Libya case, contains no reference to the

14
24 CONTINENTAL SHELF (JUDGMENT)

indication of a method or methods of delimitation ; but since the Court 1s
required to decide how in practice the principles and rules of international
law can be applied in order that the Parties may delimit the continental
shelf by agreement “without difficulty’, this necessarily entails the indi-
cation by the Court of the method or methods which it considers to result
from the proper application of the appropriate rules and principles.
Whether the Court should indicate an actual delimitation line will in some
degree depend upon the method or methods found applicable: if, for
example, the Court were to find that the equidistance method is required
by the applicable law in the circumstances of this case, its finding to that
effect would in fact dictate the delimitation line, since the nature of that
method is such that any given set of basepoints will generate only one
possible equidistance line. Other methods, however, less automatic in their
operation, might require to be backed by more detailed indications of
criteria by the Court, if the objective of an agreed delimitation reached
“without difficulty” is to be achieved. The Court does not in any event
consider that it is debarred by the terms of the Special Agreement from
indicating a line. Even Libya, which contends that the task of the Court in
the present case does not extend so far as the actual determination of the
delimitation line, did in fact itself indicate on the map two possible lines for
the purpose of illustrating a possible method which it considered would be
likely to produce an equitable result. It should also be noted that both
Parties have indicated that the consequences of the application of any
method initially adopted are to be tested against certain criteria in order to
check the equitableness of the result. It is not apparent how this operation
could be performed unless that result took the form of at least an ap-
proximate line which could be illustrated on a map.

20. The delimitation contemplated by the Special Agreement is of
course solely that between the areas of continental shelf appertaining to
the Parties. It is no part of the task of the Court to define the legal
principles and rules applicable to any delimitation between one or other of
the Parties and any third State, let alone to indicate the practical appli-
cation of those principles and rules to such delimitation. The Court is in
fact aware of the existence of specific claims by a third State to areas which
are also claimed by the Parties : these are the claims of Italy, which in 1984
made an application to the Court for permission to intervene under Article
62 of the Statute of the Court, and outlined to the Court in the course of the
proceedings on that request the extent of its continental shelf claims in the
direction of Libya and Malta. In its Judgment of 21 March 1984, by which
it found that the Italian Application could not be granted, the Court
explained that it “cannot wholly put aside the question of the legal interest
of Italy as well as of other States of the Mediterranean region, and they will
have to be taken into account” (.C.J. Reports 1984, p. 25, para. 41). In the
geographical context of the case it is also possible that there might be
conflict between the claims of the Parties and such claims as may be made
by Tunisia, though the Court has not been furnished with any information
as to the views of that State as to its own entitlement vis-a-vis Malta. The

15
25 CONTINENTAL SHELF (JUDGMENT)

Parties agree, however, as concerns the extent of the Court’s decision, in
contending that the Court should not feel inhibited from extending its
decision to all areas which, independently of third party claims, are
claimed by the Parties to this case, since if the Court were to exclude any
such areas as are the subject of present or possible future claims by a third
State it would in effect be deciding on such claims without jurisdiction to
do so. Libya draws a distinction : the areas in which there are no claims by
third States are the areas primarily in focus for the present proceedings and
here the Parties can proceed to a definitive delimitation, whereas in areas
where there are such claims, the caveats and reservations which the Court
would include in its judgment would protect the rights of third States by
precluding such a delimitation being definitive vis-à-vis such third States.
Malta rejects this distinction, arguing that it would have no practical
purpose and would be objectionable on jurisdictional grounds.

21. The Court notes that by the Special Agreement it is asked to define
the legal principles and rules applicable to the delimitation of the area of
continental shelf “which appertains” to each of the Parties. The decision of
the Court will, by virtue of Article 59 of the Statute, have binding force
between the Parties, but not against third States. If therefore the decision is
to be stated in absolute terms, in the sense of permitting the delimitation of
the areas of shelf which “appertain” to the Parties, as distinct from the
areas to which one of the Parties has shown a better title than the other, but
which might nevertheless prove to “appertain” to a third State if the Court
had jurisdiction to enquire into the entitlement of that third State, the
decision must be limited to a geographical area in which no such claims
exist. It is true that the Parties have in effect invited the Court, notwith-
standing the terms of their Special Agreement, not to limit its judgment to
the area in which theirs are the sole competing claims ; but the Court does
not regard itself as free to do so, in view of the interest of Italy in the
proceedings. When rejecting the application of Italy to intervene in the
proceedings, the Court noted that both Malta and Libya opposed that
application ; while it stated that in its final Judgment in this case

“the Court will, so far as it may find it necessary to do so, make it clear
that it is deciding only between the competing claims of Libya and
Malta”,

it also went on to observe that :

“If, as Italy has suggested, the decision of the Court in the present
case, taken without Italy’s participation, had for that reason to be
more limited in scope between the Parties themselves, and subject to
more caveats and reservations in favour of third States, than it might
otherwise have been had Italy been present, it is the interests of Libya
and Malta which might be said to be affected, not those of Italy. It is
material to recall that Libya and Malta, by objecting to the interven-
tion of Italy, have indicated their own preferences.” (1. C.J. Reports
1984, p. 27, para. 43.)

16
26 CONTINENTAL SHELF (JUDGMENT)

The present decision must, as then foreshadowed, be limited in geogra-
phical scope so as to leave the claims of Italy unaffected, that is to say that
the decision of the Court must be confined to the area in which, as the
Court has been informed by Italy, that State has no claims to continental
shelf rights. The Court, having been informed of Italy’s claims, and having
refused to permit that State to protect its interests through the procedure of
intervention, thus ensures Italy the protection it sought. A decision limited
in this way does not signify either that the principles and rules applicable to
the delimitation within this area are not applicable outside it, or that the
claims of either Party to expanses of continental shelf outside that area
have been found to be unjustified : it signifies simply that the Court has not
been endowed with jurisdiction to determine what principles and rules
govern delimitations with third States, or whether the claims of the Parties
outside that area prevail over the claims of those third States in the
region.

22. The limits within which the Court, in order to preserve the rights of
third States, will confine its decision in the present case, may thus be
defined in terms of the claims of Italy, which are precisely located on the
map by means of geographical co-ordinates. During the proceedings held
on its application for permission to intervene, Italy stated that it consid-
ered itself to have rights over a geographical zone delimited on the west by
the meridian 15° 10’ E, to the south by the parallel 34° 30’ N, to the east by
the delimitation line agreed between Italy and Greece (see Map No. 1) and
its prolongation, and to the north by the Italian coasts of Calabria and
Apulia ; and over a second area delimited by lines joining the following
points : (i) the south-eastern end-point of the line defined in the Agree-
ment between Italy and Tunisia of 20 August 1971, (ii) points X and G,
shown on a map submitted to the Court on 25 January 1984, (iii) the point
34° 20’N and 13°50’ E, and (iv) the point located on the meridian
13° 50’ E, to the north of the previous point and to the east of the end-point
mentioned under (i). These areas are shown on Map No. 2 appended
hereto. The Court, in replying to the question put to it in the Special
Agreement as to the principles and rules of international law applicable to
the delimitation of the areas of continental shelf appertaining to each of
the Parties, will confine itself to areas where no claims by a third State exist,
that is to say, the area between the meridians 13° 50’ E and 15° 10’ E. The
Court notes that there is on the east of this a further area of continental
shelf, lying south of the parallel 34° 30’ N, to which the claims of Italy do
not extend but which is subject to conflicting claims by Libya and Malta.
However the Court does not think that it is enabled to pass judgment on
this area so long as the national attribution of the continental shelf lying
immediately to the north of it (that is, east of the meridian 15° 10’ E and
north of the parallel 34° 30’ N) has not been settled by agreement between
the States concerned or by the decision of a competent organ. The Court
therefore concludes that on the basis of the geographical definition of the
claims of Italy it should limit the area within which it will give a decision by

17
27

CONTINENTAL SHELF (JUDGMENT)

 

 

 

 

36°

34°

 

 

 

36°

 

 

12° 14°
,_ MALTA
o 15° 10°
= 13° 50’
>
ss *
34° 30°]
G oO #
L_34° 20 15° 10’
13° 50°

 

 

 

Ras Ajdir

 

 

 

 

 

 

 

12°

14°

34°

32°

 

 

 

18

Map No. 2
28 CONTINENTAL SHELF (JUDGMENT)

the meridian 15° 10’ E, including also that part of that meridian which is
south of the parallel 34° 30’ N. No question of this kind arises to the west
of the meridian 13° 50’ E, since the southward limit of Italian claims is the
same as that of the claims of Malta ; the area to the south is thus not in
dispute in this case.

23. It has been questioned whether it is right that a third State — in this
case, Italy — should be enabled, by virtue of its claims, to restrict the scope
of ajudgment requested of the Court by Malta and Libya ; and it may also
be argued that this approach would have prevented the Court from giving
any judgment at all if Italy had advanced more ambitious claims. However,
to argue along these lines is to disregard the special features of the present
case. On the one hand, no inference can be drawn from the fact that the
Court has taken into account the existence of Italian claims as to which it
has not been suggested by either of the Parties that they are obviously
unreasonable. On the other hand, neither Malta nor Libya seems to have
been deterred by the probability of the Court’s judgment being restricted
in scope as a consequence of the Italian claims. The prospect of such a
- restriction did not persuade these countries to abandon their opposition to
Italy’s application to intervene ; as noted in paragraph 21 above, the Court
observed, in its Judgment of 21 March 1984, that in expressing a negative
opinion on the Italian application, the two countries had shown their
preference for a restriction in the geographical scope of the judgment
which the Court was to give.

24. The history of the dispute, and of the legislative and exploratory
activities in relation to the continental shelf, do not require to be set out at
length, since the Court does not find that anything of moment turns on
considerations derived from this history. It is not argued by either Party
that the circumstances in this case gave rise to “the appearance on the map
of a de facto line dividing concession areas which were the subject of active
claims”, which might be taken into account as indicating “the line or lines
which the Parties themselves may have considered equitable or acted upon
as such”, as the Court was able to find in the case concerning the Conti-
nental Shelf (Tunisia/ Libyan Arab Jamahiriya) (1.C.J. Reports 1982, p. 84,
paras. 117-118). In its pleadings, however, Malta recounted how it had in
1965 informed Libya of its intention to delimit its continental shelf by
means of a median line, and stated that until Libya made a counter-
proposal in 1973, Libya remained silent in face of Malta’s claim to such a
delimitation ; Malta contended that this pattern of conduct could be
viewed “either as a cogent reflection of the equitable character of Malta’s
position or as evidence of acquiescence by Libya in Malta’s position or as
precluding Libya, in law as in fact, from challenging the validity of Malta’s
position”. Malta referred also to the question of the northern boundaries
of certain Libyan concessions, and the exemption of the licencees from the
duty to carry out petroleum activities north of the median line, and con-

19
29 CONTINENTAL SHELF (JUDGMENT)

tended that these also confirmed Malta’s submission that “by their con-
duct, the Parties have indicated that the median line is, to say the least, very
relevant to the final determination of the boundary in the present case”.
Libya disputes the allegation of acquiescence ; it has also contended that
Maltese petroleum concessions followed geomorphological features in a
manner consistent with the “exploitability criterion”, which is denied by
Malta. It also contended that Malta, at the time of the enactment of its
1966 Continental Shelf Act, implicitly recognized the significance of an
area described as the “rift zone” area, which Libya, as will be explained
below, regards as significant for the delimitation ; this contention Malta
also rejects.

25. The Court has considered the facts and arguments brought to its
attention in this respect, particularly from the standpoint of its duty to
“take into account whatever indicia are available of the [delimitation] line
or lines which the Parties themselves may have considered equitable or
acted upon as such” (U.C.J. Reports 1982, p. 84, para. 118). It is however
unable to discern any pattern of conduct on either side sufficiently une-
quivocal to constitute either acquiescence or any helpful indication of any
view of either Party as to what would be equitable differing in any way
from the view advanced by that Party before the Court. Its decision must
accordingly be based upon the application to the submissions made before
it of principles and rules of international law.

* *

26. The Parties are broadly in agreement as to the sources of the law
applicable in this case. Malta is a party to the 1958 Geneva Convention on
the Continental Shelf, while Libya is not; the Parties agree that the
Convention, and in particular the provisions for delimitation in Article 6,
is thus not as such applicable in the relations between them. Both Parties
have signed the 1982 United Nations Convention on the Law of the Sea,
but that Convention has not yet entered into force, and is therefore not
operative as treaty-law ; the Special Agreement contains no provisions as
to the substantive law applicable. Nor are there any other bilateral or
multilateral treaties claimed to be binding on the Parties. The Parties thus
agree that the dispute is to be governed by customary international law.
This is not at all to say, however, that the 1982 Convention was regarded by
the Parties as irrelevant : the Parties are again in accord in considering that
some of its provisions constitute, to a certain extent, the expression of
customary international law in the matter. The Parties do not however
agree in identifying the provisions which have this status, or the extent to
which they are so treated.

27. Itis of course axiomatic that the material of customary international
law is to be looked for primarily in the actual practice and opinio juris of
States, even though multilateral conventions may have an important role
to play in recording and defining rules deriving from custom, or indeed in

20
30 CONTINENTAL SHELF (JUDGMENT)

developing them. There has in fact been much debate between the Parties
in the present case as to the significance, for the delimitation of — and
indeed entitlement to — the continental shelf, of State practice in the
matter, and this will be examined further at a later stage in the present
judgment. Nevertheless, it cannot be denied that the 1982 Convention is of
major importance, having been adopted by an overwhelming majority of
States ; hence it is clearly the duty of the Court, even independently of the
references made to the Convention by the Parties, to consider in what
degree any of its relevant provisions are binding upon the Parties as a rule
of customary international law. In this context particularly, the Parties
have laid some emphasis on a distinction between the law applicable to the
basis of entitlement to areas of continental shelf — the rules governing the
existence, “ipso jure and ab initio”, and the exercise of sovereign rights of
the coastal State over areas of continental shelf situate off its coasts — and
the law applicable to the delimitation of such areas of shelf between
neighbouring States. The first question is dealt with in Article 76 of the
1982 Convention, and the second in Article 83 of the Convention. Para-
graph 1 of that Article provides that :

“The delimitation of the continental shelf between States with
opposite or adjacent coasts shall be effected by agreement on the basis
of international law, as referred to in Article 38 of the Statute of the
International Court of Justice, in order to achieve an equitable solu-
tion.”

Paragraph 10 of Article 76 provides that “The provisions of this article are
without prejudice to the question of delimitation of the continental shelf
between States with opposite or adjacent coasts”. That the questions of
entitlement and of definition of continental shelf, on the one hand, and of
delimitation of continental shelf on the other, are not only distinct but are
also complementary is self-evident. The legal basis of that which is to be
delimited, and of entitlement to it, cannot be other than pertinent to that
delimitation.

28. At this stage of the present Judgment, the Court would also first
recall that, as it noted in its Judgment in the case concerning the Conti-
nental Shelf (Tunisia/ Libyan Arab Jamahiriya),

“In the new text, any indication of a specific criterion which could
give guidance to the interested States in their effort to achieve an
equitable solution has been excluded. Emphasis is placed on the
equitable solution which has to be achieved. The principles and rules
applicable to the delimitation of continental shelf areas are those
which are appropriate to bring about an equitable result . . ” (CJ.
Reports 1982, p. 49, para. 50.)

The Convention sets a goal to be achieved, but is silent as to the method to
be followed to achieve it. It restricts itself to setting a standard, and itis left
to States themselves, or to the courts, to endow this standard with specific

21
31 CONTINENTAL SHELF (JUDGMENT)

content. Secondly, the Court in 1982 observed the disappearance, in the
last draft text of what became Article 83, paragraph 1, of reference to
delimitation by agreement “in accordance with equitable principles”
(I. C.J. Reports 1982, p. 49, para. 49). It found however that it was “bound
to decide the case on the basis of equitable principles” as well as that “The
result of the application of equitable principles must be equitable” (ibid,
p. 59, para. 70).

29. In the present case, both Parties agree that, whatever the status of
Article 83 of the 1982 Convention, which refers only to the “solution” as
being equitable, and does not specifically mention the application of
equitable principles, both these requirements form part of the law to be
applied. In the first of Libya’s submissions, the Court is asked to declare
that

“The delimitation is to be effected by agreement in accordance with
equitable principles and taking account of all relevant circumstances
in order to achieve an equitable result.”

The first submission of Malta reads :

“the principles and rules of international law applicable to the de-
limitation of the areas of the continental shelf which appertain to
Malta and Libya are that the delimitation shall be effected on the
basis of international law in order to achieve an equitable result”.

The Agent of Malta confirmed that Malta also accepts that the delimita-
tion is to be effected in accordance with equitable principles and taking
account of all relevant circumstances.

30. Itis however with regard to the legal basis of title to continental shelf
rights that the views of the Parties are irreconcilable ; for Libya,

“The natural prolongation of the respective land territories of the
Parties into and under the sea is the basis of title to the areas of
continental shelf which appertain to each of them.” (Submission
No. 2.)

In Libya’s view, the prolongation of the land territory of a State into and
under the sea, referred to by the Court in the North Sea Continental Shelf
cases (I.C.J. Reports 1969, p. 31, para. 43), was a “geological fact” and
natural prolongation in the same physical sense, involving geographical as
well as geological and geomorphological aspects, remains the fundamental
basis of legal title to continental shelf areas. For Malta, while it is still true
to say that the continental shelf of a State constitutes a natural prolon-
gation of its land territory into and under the sea, prolongation is no longer
defined by reference to physical features, geological or bathymetric, but by
reference to a certain distance from the coasts. The concept of natural
prolongation has in Malta’s view become a purely spatial concept which
operates independently of all geomorphological or geological characteris-

22
32 CONTINENTAL SHELF (JUDGMENT)

tics, only resuming a physical significance beyond 200 miles from the
coast, since States which possess a more extensive physical natural pro-
longation enjoy continental shelf rights to the edge of their continental
margin. For Malta, the principle is the application of the “distance cri-
terion” ; continental shelf rights, whether extending without restraint into
the open sea or limited by reference to a neighbouring State, are controlled
by the concept of distance from the coasts.

31. In this connection the question arises of the relationship, both
within the context of the 1982 Convention and generally, between the legal
concept of the continental shelf and that of the exclusive economic zone.
Maita relies on the genesis of the exclusive economic zone concept, and its
inclusion in the 1982 Convention, as confirming the importance of the
“distance principle” in the law of the continental shelf and the detachment
of the concept of the shelf from any criterion of physical prolongation.
Malta has submitted that, in the present delimitation, account must be
taken of the rules of customary law reflected in Article 76 of the Conven-
tion in the light of the provisions of the Convention concerning the
exclusive economic zone. Malta’s opinion is based on the statement made
on this point by the Court itself in its 1982 Judgment, that “the definition
given in paragraph 1 [of Article 76] cannot be ignored” and that the
exclusive economic zone “may be regarded as part of modern international
law” U.C.J. Reports 1982, p. 48, para. 47 and p. 74, para. 100). For Malta,
the “distance principle”, referred to also by the Court itself, is accordingly
included among the principles and rules of customary international law
and should be taken into account. Malta emphasizes the development of
the law in this field, and recalls that in its 1982 Judgment the Court stated :
“the concept of natural prolongation ... was and remains a concept to be
examined within the concept of customary law and State practice” (ibid,
p. 46, para. 43).

32. Libya, on the other hand, points out that this case is concerned only
with the delimitation of the continental shelf, and emphasizes that the 1982
Convention has not yet come into force and is not binding as between the
Parties to the present case. It contends that the “distance principle” is not a
rule of positive international law with regard to the continental shelf, and
that the “distance criterion”, which may be applicable to the definition of
the outer limit of the continental shelf in certain circumstances, if it applies
at all to delimitation, is inappropriate for application in the Mediter-
ranean. It is Libya’s contention that the continental shelf has not been
absorbed by the concept of the exclusive economic zone under present
international law ; and that the establishment of fishery zones and exclu-
sive economic zones has not changed the law of maritime zone delimita-
tion, or given more prominence to the criterion of distance from the coast.
It also argues that, whereas the rights of the coastal State over its conti-
nental shelf are inherent and ab initio, rights over the exclusive economic
zone exist only in so far as the coastal State chooses to proclaim such a
zone. For Libya, the 1982 Convention on the Law of the Sea, particularly

23
33 CONTINENTAL SHELF (JUDGMENT)

Article 78, maintains the dissociation of the legal régime of the continental
shelf, the sea-bed and subsoil, from the régime of the superjacent
waters.

33. In the view of the Court, even though the present case relates only to
the delimitation of the continental shelf and not to that of the exclusive
economic zone, the principles and rules underlying the latter concept
cannot be ieft out of consideration. As the 1982 Convention demonstrates,
the two institutions — continental shelf and exclusive economic zone — are
linked together in modern law. Since the rights enjoyed by a State over its
continental shelf would also be possessed by it over the sea-bed and subsoil
of any exclusive economic zone which it might proclaim, one of the rele-
vant circumstances to be taken into account for the delimitation of the
continental shelf of a State is the legally permissible extent of the exclusive
economic zone appertaining to that same State. This does not mean that
the concept of the continental shelf has been absorbed by that of the
exclusive economic zone ; it does however signify that greater importance
must be attributed to elements, such as distance from the coast, which are
common to both concepts.

34. For Malta, the reference to distance in Article 76 of the 1982
Convention represents a consecration of the “distance principle” ; for
Libya, only the reference to natural prolongation corresponds to custom-
ary international law. It is in the Court’s view incontestable that, apart
from those provisions, the institution of the exclusive economic zone, with
its rule on entitlement by reason of distance, is shown by the practice of
States to have become a part of customary law ; in any case, Libya itself
seemed to recognize this fact when, at one stage during the negotiation of
the Special Agreement, it proposed that the extent of the exclusive eco-
nomic zone be included in the reference to the Court. Although the insti-
tutions of the continental shelf and the exclusive economic zone are dif-
ferent and distinct, the rights which the exclusive economic zone entails
over the sea-bed of the zone are defined by reference to the régime laid
down for the continental shelf. Although there can be a continental shelf
where there is no exclusive economic zone, there cannot be an exclusive
economic zone without a corresponding continental shelf. It follows that,
for juridical and practical reasons, the distance criterion must now apply to
the continental shelf as well as to the exclusive economic zone ; and this
quite apart from the provision as to distance in paragraph 1 of Article 76.
This is not to suggest that the idea of natural prolongation is now super-
seded by that of distance. What it does mean is that where the continental
margin does not extend as far as 200 miles from the shore, natural pro-
longation, which in spite of its physical origins has throughout its history
become more and more a complex and juridical concept, is in part defined
by distance from the shore, irrespective of the physical nature of the
intervening sea-bed and subsoil. The concepts of natural prolongation and
distance are therefore not opposed but complementary ; and both remain
essential elements in the juridical concept of the continental shelf. As the

24
34 CONTINENTAL SHELF (JUDGMENT)

Court has observed, the legal basis of that which is to be delimited cannot
be other than pertinent to the delimitation (paragraph 27, supra) ; the
Court is thus unable to accept the Libyan contention that distance from the
coast is not a relevant element for the decision of the present case.

35. It will now be convenient in view of this conclusion to examine two
important and opposed arguments of the Parties : first the Libyan “rift-
zone” argument, which depends upon giving primacy to the idea of natural
prolongation, in the physical sense ; and second, the argument of Malta
that, on the contrary, it is distance that is now the prime element ; and that,
in consequence of this, equidistance, at least between opposite coasts, is
virtually a required method, if only as the first stage in a delimitation.

36. As noted above, it is Libya’s case that the natural prolongation, in
the physical sense, of the land territory into and under the sea is still a
primary basis of title to continental shelf. For Libya, as a first step each
Party has to prove that the physical natural prolongation of its land
territory extends into the area in which the delimitation is to be effected ; if
there exists a fundamental discontinuity between the shelf area adjacent to
one Party and the shelf area adjacent to the other, then the boundary, it is
contended, should lie along the general line of that fundamental discon-
tinuity. The delimitation of continental shelf between Libya and Malta
must therefore respect the alleged existence of a fundamental discontinuity
which, according to Libya, divides the areas of physical continental shelf
appertaining to each of the Parties (see final submissions 2 and 4). The
argument is thus that there is no problem of overlapping shelves, but that,
on the contrary, two distinct continental shelves are separated by what
Libya calls the “rift zone”.

37. The sea-bed area so referred to by Libya lies broadly to the south
and south-west of the Maltese islands, and much closer to them than to the
coasts of Libya. In this area is a series of deep troughs, running in a
generally northwest-southeast direction, and reaching over 1,000 metres in
depth, described on the International Bathymetric Chart of the Mediter-
ranean as the “Malta Trough”, the “Pantelleria Trough” and the “Linosa
Trough’. To the east of these troughs, and running in broadly the same
direction, are two channels of lesser depth designated the “Malta Channel”
and the “Medina Channel”. This “rift zone” area lies towards the northern
extremity of the Pelagian Block, which the Court had occasion to examine
in the Tunisia/ Libya case in 1982. It should also be noted that to the east of
the Pelagian Block is an area called by Libya the “Escarpment-Fault
Zone”, to which Libya also attributes importance ; however, the argument
based upon it appears to the Court to be distinct from that concerning the
“rift zone”, and since the “Escarpment-Fault Zone” is beyond the limits,
defined in paragraph 22 above, within which the present Judgment oper-

25
35 CONTINENTAL SHELF (JUDGMENT)

ates, it will not be further referred to, and the Court will express no view as
to the validity of the arguments based upon it.

38. The Court was furnished by both Parties with considerable expert
evidence, both written and oral, as to the geological history and nature of
the area described as the “rift zone”, on the basis of which it was contended
by Libya, and controverted by Malta, that the rift zone indicated the
boundary zone between Libya’s entitlement to areas of continental shelf to
the north of the Libyan landmass and Malta’s entitlement to areas of
continental shelf to the south of the Maltese islands, either as constituting
geologically a boundary between two tectonic plates, or simply as a geo-
morphological feature of such importance as to constitute a very marked
discontinuity. Since, however, this discontinuity is not a line but a zone,
Libya allows that there remains a problem of delimitation confined to this
“rift zone”, to be settled by negotiation between the Parties, in implemen-
tation of Article HI of the Special Agreement.

39. The Court however considers that since the development of the law
enables a State to claim that the continental shelf appertaining to it extends
up to as far as 200 miles from its coast, whatever the geological charac-
teristics of the corresponding sea-bed and subsoil, there is no reason to
ascribe any role to geological or geophysical factors within that distance
either in verifying the legal title of the States concerned or in proceeding to
a delimitation as between their claims. This is especially clear where
verification of the validity of title is concerned, since, at least in so far as
those areas are situated at a distance of under 200 miles from the coasts in
question, title depends solely on the distance from the coasts of the clai-
mant States of any areas of sea-bed claimed by way of continental shelf,
and the geological or geomorphological characteristics of those areas are
completely immaterial. It follows that, since the distance between the
coasts of the Parties is less than 400 miles, so that no geophysical feature
can lie more than 200 miles from each coast, the feature referred to as the
“rift zone” cannot constitute a fundamental discontinuity terminating the
southward extension of the Maltese shelf and the northward extension of
the Libyan as if it were some natural boundary.

40. Neither is there any reason why a factor which has no part to play in
the establishment of title should be taken into account as a relevant
circumstance for the purposes of delimitation. It is true that in the past the
Court has recognized the relevance of geophysical characteristics of the
area of delimitation if they assist in identifying a line of separation between
the continental shelves of the Parties. In the North Sea Continental Shelf
cases the Court said :

“it can be useful to consider the geology of that shelf in order to

26
36 CONTINENTAL SHELF (JUDGMENT)

find out whether the direction taken by certain configurational fea-
tures should influence delimitation because, in certain localities, they
point-up the whole notion of the appurtenance of the continental
shelf to the State whose territory it does in fact prolong” (CJ.
Reports 1969, p. 51, para. 95).

Again, in the Tunisia/Libya case of 1982, the Court recognized that :

“identification of natural prolongation may, where the geographical
circumstances are appropriate, have an important role to play in
defining an equitable delimitation, in view of its significance as the
justification of continental shelf rights in some cases” (.C_J. Reports
1982, p. 47, para. 44), ;

and the Court remarked also that “a marked disruption or discontinuance
of the sea-bed” may constitute “an indisputable indication of the limits of
two separate continental shelves, or two separate natural prolongations”
(ibid., p. 57, para. 66). However to rely on this jurisprudence would be to
overlook the fact that where such jurisprudence appears to ascribe a role to
geophysical or geological factors in delimitation, it finds warrant for doing
so in a régime of the title itself which used to allot those factors a place
which now belongs to the past, in so far as sea-bed areas less than 200 miles
from the coast are concerned.

41. These juridical difficulties of the rift-zone argument are conclusive
against it. Even had this not been so, there would still have been difficulties
concerning the interpretation of the evidence itself. Having carefully
studied that evidence, the Court is not satisfied that it would be able to
draw any sufficiently cogent conclusions from it as to the existence or not
of the “fundamental discontinuity” on which the Libyan argument relies.
Doubtless the region has many geological or geomorphological features
which may properly be described in scientific terms as “discontinuities”.
The endeavour, however, in the terms of the Libyan argument, was to
convince the Court of a discontinuity so scientifically “fundamental”, that
it must also be a discontinuity of a natural prolongation in the legal sense ;
and such a fundamental discontinuity was said to be constituted by a
tectonic plate boundary which the distinguished scientists called by Libya
detected in the rift zone, or at least by the presence there of a very marked
geomorphological feature. However the no less distinguished scientists
called by Maita testified that this supposed “secondary” tectonic plate
boundary was only an hypothesis, and that the data at present available
were quite insufficient to prove, or indeed to disprove, its existence. The
Court is unable to accept the position that in order to decide this case, it
must first make a determination upon a disagreement between scientists of
distinction as to the more plausibly correct interpretation of apparently
incomplete scientific data; for a criterion that depends upon such a
judgment or estimate having to be made by a court, or perhaps also by
negotiating governments, is clearly inapt to a general legal rule of delimi-

27
37 CONTINENTAL SHELF (JUDGMENT)

tation. For all the above reasons, the Court, therefore, rejects the so-called
rift-zone argument of Libya.

42. Neither, however, is the Court able to accept the argument of Malta
— almost diametrically opposed to the Libyan rift-zone argument — that
the new importance of the idea of distance from the coast has, at any rate
for delimitation between opposite coasts, in turn conferred a primacy on
the method of equidistance. As already noted, Malta rejects the view that
natural prolongation in the physical sense is the basis of title of the coastal
State, and bases its approach to continental shelf delimitation on the
“distance principle” : each coastal State is entitled to continental shelf
rights to a certain distance from its coast, whatever may be the physical
characteristics of the sea-bed and subsoil. Since there is not sufficient space
between the coasts of Malta and Libya for each of them to enjoy conti-
nental shelf rights up to the full 200 miles recognized by international law,
the delimitation process must, according to Malta, necessarily begin by
taking into consideration an equidistance line between the two coasts. The
delimitation of the continental shelf must start from the geographical facts
in each particular case ; Maita regards the situation as one of two coastal
States facing each other in an entirely normal setting. Malta does not assert
that the equidistance method is fundamental, or inherent, or has a legally
obligatory character. It does argue that the legal basis of continental shelf
rights — that is to say, for Malta, the “distance principle” — requires that as
a starting point of the delimitation process consideration must be given to
a line based on equidistance ; though it is only to the extent that this
primary delimitation produces an equitable result by a balancing up of the
relevant circumstances that the boundary coincides with the equidistance
line. As a provisional point of departure, consideration of equidistance “is
required” on the basis of the legal title.

43. The Court is unable to accept that, even as a preliminary and
provisional step towards the drawing of a delimitation line, the equidis-
tance method is one which must be used, or that the Court is “required, as a
first step, to examine the effects of-a delimitation by application of the
equidistance method” U.C.J. Reports 1982, p. 79, para. 110). Such a rule
would come near to an espousal of the idea of “absolute proximity”, which
was rejected by the Court in 1969 (see Z.C.J. Reports 1969, p. 30, para. 41),
and which has since, moreover, failed of acceptance at the Third United
Nations Conference on the Law of the Sea. That a coastal State may be
entitled to continental shelf rights by reason of distance from the coast,
and irrespective of the physical characteristics of the intervening sea-bed

28
38 CONTINENTAL SHELF (JUDGMENT)

and subsoil, does not entail that equidistance is the only appropriate
method of delimitation, even between opposite or quasi-opposite coasts,
nor even the only permissible point of departure. The application of
equitable principles in the particular relevant circumstances may still
require the adoption of another method, or combination of methods, of
delimitation, even from the outset.

44. In this connection, something may be said on the subject of the
practice of States in the field of continental shelf delimitation ; the Parties
have in fact discussed the significance of such practice, as expressed in
published delimitation agreements, primarily in the context of the status of
equidistance in present international law. Over 70 such agreements have
been identified and produced to the Court and have been subjected to
various interpretations. Libya questions the relevance of State practice in
this domain, and has suggested that this practice shows, if anything,
progressive disappearance of the distinction to be found in Article 6 of the
1958 Geneva Convention on the Continental Shelf, between “opposite”
and “adjacent” States, and that there has since 1969 been a clear trend
away from equidistance manifested in delimitation agreements between
States, as well as in jurisprudence and in the deliberations at the United
Nations Conference on the Law of the Sea. Malta rejects both these latter
contentions, and contends that such practice need not be seen as evidence
of a particular rule of customary law, but must provide significant and
reliable evidence of normal standards of equity. The Court for its part has
no doubt about the importance of State practice in this matter. Yet that
practice, however interpreted, falls short of proving the existence of a rule
prescribing the use of equidistance, or indeed of any method, as obligatory.
Even the existence of such a rule as is contended for by Malta, requiring
equidistance simply to be used as a first stage in any delimitation, but
subject to correction, cannot be supported solely by the production of
numerous examples of delimitations using equidistance or modified equi-
distance, though it is impressive evidence that the equidistance method
can in many different situations yield an equitable result.

45. Judicial decisions are at one — and the Parties themselves agree
(paragraph 29 above) — in holding that the delimitation of a continental
shelf boundary must be effected by the application of equitable principles
in all the relevant circumstances in order to achieve an equitable result. The
Court did of course remark in its 1982 Judgment that this terminology,
though generally used, “is not entirely satisfactory because it employs the
term equitable to characterize both the result to be achieved and the means
to be applied to reach this result” (Z.C.J. Reports 1982, p. 59, para. 70). It is
however the goal — the equitable result — and not the means used to

29
39 CONTINENTAL SHELF (JUDGMENT)

achieve it, that must be the primary element in this duality of charac-
terization. As the Court also said in its 1982 Judgment :

“Equity as a legal concept is a direct emanation of the idea of
justice. The Court whose task is by definition to administer justice is
bound to apply it.” (C.J. Reports 1982, p. 60, para. 71.)

Yet the “Application of equitable principles is to be distinguished from a
decision ex aequo et bono” and as the Court put it in its 1969 Judg-
ment :

“it is not a question of applying equity simply as a matter of abstract
justice, but of applying a rule of law which itself requires the appli-
cation of equitable principles, in accordance with the ideas which have
always underlain the development of the legal régime of the conti-
nental shelf in this field” (.C.J. Reports 1969, p. 47, para. 85).

Thus the justice of which equity is an emanation, is not abstract justice but
justice according to the rule of law ; which is to say that its application
should display consistency and a degree of predictability ; even though it
looks with particularity to the peculiar circumstances of an instant case, it
also looks beyond it to principles of more general application. This is
precisely why the courts have, from the beginning, elaborated equitable
principles as being, at the same time, means to an equitable result in a
particular case, yet also having a more general validity and hence expres-
sible in general terms ; for, as the Court has also said, “the legal concept of
equity is a general principle directly applicable as law” (.C.J. Reports
1982, p. 60, para. 71).

46. The normative character of equitable principles applied as a part of
general international law is important because these principles govern not
only delimitation by adjudication or arbitration, but also, and indeed
primarily, the duty of Parties to seek first a delimitation by agreement,
which is also to seek an equitable result. That equitable principles are
expressed in terms of general application, is immediately apparent from a
glance at some well-known examples : the principle that there is to be no
question of refashioning geography, or compensating for the inequalities
of nature ; the related principle of non-encroachment by one party on the
natural prolongation of the other, which is no more than the negative
expression of the positive rule that the coastal State enjoys sovereign rights
over the continental shelf off its coasts to the full extent authorized by
international law in the relevant circumstances ; the principle of respect
due to all such relevant circumstances ; the principle that although ail
States are equal before the law and are entitled to equal treatment, “equity
does not necessarily imply equality” (.C./. Reports 1969, p. 49, para. 91),

30
40 CONTINENTAL SHELF (JUDGMENT)

nor does it seek to make equal what nature has made unequal ; and the
principle that there can be no question of distributive justice.

47. The nature of equity is nowhere more evident than in these well-
established principles. In interpreting them, it must be borne in mind that
the geography which is not to be refashioned means those aspects of a
geographical situation most germane to the legal institution of the conti-
nental shelf ; and it is “the coast of each of the Parties”, which

“constitutes the starting line from which one has to set out in order to
ascertain how far the submarine areas appertaining to each of them
extend in a seaward direction, as well as in relation to neighbouring
States situated either in an adjacent or opposite position” (.C.J.
Reports 1982, p. 61, para. 74).

In a semi-enclosed sea like the Mediterranean, that reference to neigh-
bouring States is particularly apposite, for, as will be shown below, it is the
coastal relationships in the whole geographical context that are to be taken
account of and respected.

48. The application of equitable principles thus still leaves the Court
with the task of appreciation of the weight to be accorded to the relevant
circumstances in any particular case of delimitation. There is a much-
quoted dictum of the Court in its 1969 Judgment to this effect :

“In fact, there is no legal limit to the considerations which States
may take account of for the purpose of making sure that they apply
equitable procedures, and more often than not it is the balancing-up
of all such considerations that will produce this result rather than
reliance on one to the exclusion of all others. The problem of the
relative weight to be accorded to different considerations naturally
varies with the circumstances of the case.” (I.C.J. Reports 1969, p. 50,
para. 93.)

Yet although there may be no legal limit to the considerations which States
may take account of, this can hardly be true for a court applying equitable
procedures. For a court, although there is assuredly no closed list of
considerations, it is evident that only those that are pertinent to the
institution of the continental shelf as it has developed within the law, and
to the application of equitable principles to its delimitation, will qualify for
inclusion. Otherwise, the legal concept of continental shelf could itself be
fundamentally changed by the introduction of considerations strange to its
nature.

49. It was argued by Libya that the relevant geographical considera-
tions include the landmass behind the coast, in the sense that that landmass
provides in Libya’s view the factual basis and legal justification for the
State’s entitlement to continental shelf rights, a State with a greater land-
mass having a more intense natural prolongation. The Court is unable to

31
4] CONTINENTAL SHELF (JUDGMENT)

accept this as a relevant consideration. Landmass has never been regarded
as a basis of entitlement to continental shelf rights, and such a proposition
finds no support in the practice of States, in the jurisprudence, in doctrine,
or indeed in the work of the Third United Nations Conference on the Law
of the Sea. It would radically change the part played by the relationship
between coast and continental shelf. The capacity to engender continental
shelf rights derives not from the landmass, but from sovereignty over the
landmass ; and it is by means of the maritime front of this landmass, in
other words by its coastal opening, that this territorial sovereignty brings
its continental shelf rights into effect. What distinguishes a coastal State
with continental shelf rights from a landlocked State which has none, is
certainly not the landmass, which both possess, but the existence of a
maritime front in one State and its absence in the other. The juridical link
between the State’s territorial sovereignty and its rights to certain adjacent
maritime expanses is established by means of its coast. The concept of
adjacency measured by distance is based entirely on that of the coastline,
and not on that of the landmass.

50. It was argued by Malta, on the other hand, that the considerations
that may be taken account of include economic factors and security. Malta
has contended that the relevant equitable considerations, employed not to
dictate a delimitation but to contribute to assessment of the equitableness
of a delimitation otherwise arrived at, include the absence of energy
resources on the island of Malta, its requirements as an island developing
country, and the range of its established fishing activity. The Court does
not however consider that a delimitation should be influenced by the
relative economic position of the two States in question, in such a way that
the area of continental shelf regarded as appertaining to the less rich of the
two States would be somewhat increased in order to compensate for its
inferiority in economic resources. Such considerations are totally unre-
lated to the underlying intention of the applicable rules of international
law. It is clear that neither the rules determining the validity of legal
entitlement to the continental shelf, nor those concerning delimitation
between neighbouring countries, leave room for any considerations of
economic development of the States in question. While the concept of the
exclusive economic zone has, from the outset, included certain special
provisions for the benefit of developing States, those provisions have not
related to the extent of such areas nor to their delimitation between
neighbouring States, but merely to the exploitation of their resources. The
natural resources of the continental shelf under delimitation “so far as
known or readily ascertainable” might well constitute relevant circum-
stances which it would be reasonable to take into account in a delimitation,
as the Court stated in the North Sea Continental Shelf cases (I.C.J. Reports
1969, p. 54, para. 101 (D) (2)). Those resources are the essential objective
envisaged by States when they put forward claims to sea-bed areas con-
taining them. In the present case, however, the Court has not been fur-
nished by the Parties with any indications on this point.

32
42 CONTINENTAL SHELF (JUDGMENT)

51. Malta contends that the “equitable consideration” of security and
defence interests confirms the equidistance method of delimitation, which
gives each party a comparable lateral control from its coasts. Security
considerations are of course not unrelated to the concept of the continental
shelf. They were referred to when this legal concept first emerged, parti-
cularly in the Truman Proclamation. However, in the present case neither
Party has raised the question whether the law at present attributes to the
coastal State particular competences in the military field over its conti-
nental shelf, including competence over the placing of military devices. In
any event, the delimitation which will result from the application of the
present Judgment is, as will be seen below, not so near to the coast of either
Party as to make questions of security a particular consideration in the
present case.

52. A brief mention must also be made of another circumstance over the

- _ relevance of which the Parties have been in some contention. The fact that

Malta constitutes an island State has given rise to some argument between
the Parties as to the treatment of islands in continental shelf delimitation.
The Parties agree that the entitlement to continental shelf is the same for an
island as for mainland. However Libya insists that for this purpose no
distinction falls to be made between an island State and an island poli-
tically linked with a mainland State ; and further contends that while the
entitlement is the same, an island may be treated in a particular way in the
actual delimitation, as were the Channel Islands in the Decision of 30 June
1977 of the Court of Arbitration on the delimitation of the continental
shelf between the United Kingdom of Great Britain and Northern Ireland
and the French Republic. Malta explains that it does not claim any privi-
leged status for island States, but does distinguish, for purposes of shelf
delimitation, between island States and islands politically linked to a
mainland State. It is only in the case of dependent islands, in Malta’s view,
that international law gives varying effect to them, depending on such
factors as size, geographical position, population or economy.

53. In the view of the Court, it is not a question of an “island State”
having some sort of special status in relation to continental shelf rights ;
indeed Malta insists that it does not claim such status. It is simply that
Malta being independent, the relationship of its coasts with the coasts of its
neighbours is different from what it would be if it were a part of the
territory of one of them. In other words, it might well be that the sea
boundaries in this region would be different if the islands of Malta did not
constitute an independent State, but formed a part of the territory of one of
the surrounding countries. This aspect of the matter is related not solely to
the circumstances of Malta being a group of islands, and an independent
State, but also to the position of the islands in the wider geographical
context, particularly their position in a semi-enclosed sea.

54, Malta has also invoked the principle of sovereign equality of States
as an argument in favour of the equidistance method pure and simple, and

33
43 CONTINENTAL SHELF (JUDGMENT)

as an objection to any adjustment based on length of coasts or propor-
tionality considerations. It has observed that since all States are equal and
equally sovereign, the maritime extensions generated by the sovereignty of
each State must be of equal juridical value, whether or not the coasts of one
State are longer than those of the other. The first question is whether the
use of the equidistance method or recourse to proportionality considera-
tions derive from legal rules accepted by States. If, for example, States had
adopted a principle of apportionment of shelf on a basis of strict propor-
tionality of coastal lengths (which the Court does not consider to be the
case), their consent to that rule would be no breach of the principle of
sovereign equality between them. Secondly, it is evident that the existence
of equal entitlement, ipso jure and ab initio, of coastal States, does not
imply an equality of extent of shelf, whatever the circumstances of the
area ; thus reference to the length of coasts as a relevant circumstance
cannot be excluded a priori. The principle of equality of States has there-
fore no particular role to play in the applicable law.

* *

55. Libya has attached great importance to an argument based on
proportionality (see Libyan submissions 5, 6 and 7, set out in paragraph 11
above). Proportionality is certainly intimately related both to the govern-
ing principle of equity, and to the importance of coasts in the generation of
continental shelf rights. Accordingly, the place of proportionality in this
case calls for the most careful consideration. The 1969 Judgment in the
North Sea Continental Shelf cases describes what it consistently refers to as
the proportionality “factor” in the following terms :

“A final factor to be taken account of is the element of a reasonable
degree of proportionality which a delimitation effected according to
equitable principles ought to bring about between the extent of the
continental shelf appertaining to the States concerned and the lengths
of their respective coastlines, — these being measured according to
their general direction in order to establish the necessary balance
between States with straight, and those with markedly concave or
convex coasts, or to reduce very irregular coastlines to their truer
proportions.” (1.CJ. Reports 1969, p. 52, para. 98.)

There is a further statement in the operative part (ibid, p. 54, para. 101
(D) (3)), and this is in the nature of things addressed specifically to the
actual case then before the Court, and is accordingly somewhat differently
qualified :

“the element of a reasonable degree of proportionality, which a
delimitation carried out in accordance with equitable principles ought
to bring about between the extent of the continental shelf areas

34
44 CONTINENTAL SHELF (JUDGMENT)

appertaining to the coastal State and the length of its coast measured
in the general direction of the coastline, account being taken for this
purpose of the effects, actual or prospective, of any other continental
shelf delimitation between adjacent States in the same region”.

56. It is clear that what the Court intended was a means of identifying
and then correcting the kind of distortion — disproportion — that could
arise from the use of a method inapt to take adequate account of some
kinds of coastal configuration : thus, for example, since an equidistance
line is based on a principle of proximity and is therefore controlled only by
salient coastal points, it may yield a disproportionate result where a coast is
markedly irregular or markedly concave or convex. In such cases, the raw
equidistance method may leave out of the calculation appreciable lengths
of coast, whilst at the same time giving undue influence to others merely
because of the shape of coastal relationships. In fact the proportionality
“factor” arises from the equitable principle that nature must be respected :
coasts which are broadly comparable ought not to be treated differently
because of a technical quirk of a particular method of tracing the course of
a boundary line.

57. It follows — and this also is evident from the 1969 Judgment — that
proportionality is one possibly relevant “factor”, among several other
factors (see the whole of para. (D) of the operative part on pp. 53-54 of
LCJ. Reports 1969) “to be taken into account”. It is nowhere mentioned
amongst “the principles and rules of international law applicable to the
delimitation” (ibid., p. 53, para. (C)). Its purpose was again made very clear
in the Decision of 30 June 1977 of the Anglo-French Court of Arbitration,
already referred to, which stated that :

“The concept of ‘proportionality’ merely expresses the criterion or
factor by which it may be determined whether such a distortion results
in an inequitable delimitation of the continental shelf as between the
coastal States concerned. The factor of proportionality may appear in
the form of the ratio between the areas of continental shelf to the
lengths of the respective coastlines, as in the North Sea Continental
Shelf cases. But it may also appear, and more usually does, as a factor
for determining the reasonable or unreasonable — the equitable or
inequitable — effects of particular geographical features or confi-
gurations upon the course of an equidistance-line boundary” (para.
100),

and went on to say also that:

“there can never be a question of completely refashioning nature, such
as by rendering the situation of a State with an extensive coastline
similar to that of a State with a restricted coastline ; it is rather a
question of remedying the disproportionality and inequitable effects
produced by particular geographical configurations or features in
situations where otherwise the appurtenance of roughly comparable

35
45 CONTINENTAL SHELF (JUDGMENT)

attributions of continental shelf to each State would be indicated by
the geographical facts. Proportionality, therefore is to be used as a
criterion or factor relevant in evaluating the equities of certain geo-
graphical] situations, not as a general principle providing an indepen-
dent source of rights to areas of continental shelf.” (Para. 101.)

The pertinent general principle, to the application of which the propor-
tionality factor may be relevant, is that there can be no question of
“completely refashioning nature” ; the method chosen and its results must
be faithful to the actual geographical] situation.

58. Both Parties appear to agree with these general propositions of law
concerning the use of the proportionality factor or criterion. Nevertheless,
Libya’s proportionality argument in effect goes a good deal further. The
fifth and sixth submissions of Libya are to the effect that

“Equitable principles do not require that a State possessing a
restricted coastline be treated as if it possessed an extensive coast-
line” ;

and that

“In the particular geographical situation of this case, the applica-
tion of equitable principles requires that the delimitation should take
account of the significant difference in lengths of the respective
coastlines which face the area in which the delimitation is to be
effected.”

These submissions have in argument been treated as ancillary to the fourth
submission, whereby Libya contends that a criterion for delimitation can
be derived from the principle of natural prolongation because of the
presence of a fundamental discontinuity in the sea-bed and subsoil ; but
this submission — the rift-zone argument — has been rejected by the Court.
Nothing else remains in the Libyan submissions that can afford an inde-
pendent principle and method for drawing the boundary, unless the ref-
erence to the lengths of coastlines is taken as such. However, to use the
ratio of coastal lengths as of itself determinative of the seaward reach and
area of continental shelf proper to each Party, is to go far beyond the use of
proportionality as a test of equity, and as a corrective of the unjustifiable
difference of treatment resulting from some method of drawing the boun-
dary line. If such a use of proportionality were right, it is difficult indeed to
see what room would be left for any other consideration ; for it would be at
once the principle of entitlement to continental shelf rights and also the
method of putting that principle into operation. Its weakness as a basis of
argument, however, is that the use of proportionality as a method in its own
right is wanting of support in the practice of States, in the public expression
of their views at (in particular) the Third United Nations Conference on
the Law of the Sea, or in the jurisprudence. It is not possible for the Court
to endorse a proposal at once so far-reaching and so novel. That does not

36
46 CONTINENTAL SHELF (JUDGMENT)

however mean that the “significant difference in lengths of the respective
coastlines” is not an element which may be taken into account at a certain
stage in the delimitation process ; this aspect of the matter will be returned
to at the appropriate stage in the further reasoning of the Court.

59. Libya has also placed particular reliance upon the 1982 decision of
the Court in the case concerning the Continental Shelf (Tunisia/ Libyan
Arab Jamahiriya), in which the Court took note of the relationship of the
lengths of the relevant coasts of the Parties, and compared that relation-
ship with the ratio between the areas of continental shelf attributed to each
Party. On the basis of figures for distances and ratios, the Court concluded
that the result of the delimitation contemplated would “meet the require-
ments of the test of proportionality as an aspect of equity” U.C.J/. Reports
1982, p. 91, para. 131). Libya has in its pleadings and arguments carried
out a similar operation in the present case, in order to show that “a
delimitation within, and following the general direction of, the Rift Zone”
would clearly meet the test of proportionality. Neither the Court’s findings
as to the proper function of the concept of proportionality, set out above,
nor its dismissal of the arguments based on geological or geophysical
features in support of the rift zone, signify the rejection in principle of the
applicability of the criterion of proportionality as a test of the equitable-
ness of the result of a delimitation. The question of its practical applica-
bility in the circumstances of this case however will fall to be examined
once the Court has indicated the method of delimitation which results from
the applicable principles and rules of international law.

60. In applying the equitable principles thus elicited, within the limits
defined above, and in the light of the relevant circumstances, the Court
intends to proceed by stages ; thus, it will first make a provisional delimi-
tation by using a criterion and a method both of which are clearly destined
to play an important role in producing the final result ; it will then examine
this provisional solution in the light of the requirements derived from other
criteria, which may call for a correction of this initial result.

61. The Court has little doubt which criterion and method it must
employ at the outset in order to achieve a provisional position in the
present dispute. The criterion is linked with the law relating to a State’s
legal title to the continental shelf. As the Court has found above, the law
applicable to the present dispute, that is, to claims relating to continental
shelves located less than 200 miles from the coasts of the States in question,
is based not on geological or geomorphological criteria, but on a criterion
of distance from the coast or, to use the traditional term, on the principle of
adjacency as measured by distance. It therefore seems logical to the Court
that the choice of the criterion and the method which it is to employ in the

37
47 CONTINENTAL SHELF (JUDGMENT)

first place to arrive at a provisional result should be made in a manner
consistent with the concepts underlying the attribution of legal title.

62. The consequence of the evolution of continental shelf law can be
noted with regard to both verification of title and delimitation as between
rival claims. On the basis of the law now applicable (and hence of the
distance criterion), the validity of the titles of Libya and Malta to the
sea-bed areas claimed by those States is clear enough. Questions arise only
in the assessment of the impact of distance considerations on the actual
delimiting. In this assessment, account must be taken of the fact that,
according to the “fundamental norm” of the law of delimitation, an
equitable result must be achieved on the basis of the application of equi-
table principles to the relevant circumstances. It is therefore necessary to
examine the equities of the distance criterion and of the results to which its
application may lead. The Court has itself noted that the equitable nature
of the equidistance method is particularly pronounced in cases where
delimitation has to be effected between States with opposite coasts. In the
cases concerning the North Sea Continental Shelf it said that :

“The continental shelf area off, and dividing, opposite States [con-
sists of] prolongations [which] meet and overlap, and can therefore
only be delimited by means of a median line; and, ignoring the
presence of islets, rocks and minor coastal projections, the dispro-
portionally distorting effect of which can be eliminated by other
means, such a line must effect an equal division of the particular area
involved.” (C.J. Reports 1969, p. 36, para. 57.)

In the next paragraph it emphasized the appropriateness of a median line
for delimitation between opposite coasts (ibid., p. 37, para. 58). But it is in
fact a delimitation exclusively between opposite coasts that the Court is,
for the first time, asked to deal with. It is clear that, in these circumstances,
the tracing of a median line between those coasts, by way of a provisional
step in a process to be continued by other operations, is the most judicious
manner of proceeding with a view to the eventual achievement of an
equitable result.

63. The median line drawn in this way is thus only provisional. Were the
Court to treat it as final, it would be conferring on the equidistance method
the status of being the only method the use of which is compulsory in the
case of opposite coasts. As already pointed out, existing international law
cannot be interpreted in this sense ; the equidistance method is not the
only method applicable to the present dispute, and it does not even have
the benefit of a presumption in its favour. Thus, under existing law, it must
be demonstrated that the equidistance method leads to an equitable result
in the case in question. To achieve this purpose, the result to which the
distance criterion leads must be examined in the context of applying
equitable principles to the relevant circumstances.

38
48 CONTINENTAL SHELF (JUDGMENT)

64. An immediate qualification of the median line which the Court
considers must be made concerns the basepoints from which it is to be
constructed. The line put forward by Malta was constructed from the
low-water mark of the Libyan coast, but with regard to the Maltese coast
from straight baselines (inter alia) connecting the island of Malta to the
uninhabited islet of Filfla. The Court does not express any opinion on
whether the inclusion of Filfla in the Maltese baselines was legally justi-
fied ; but in any event the baselines as determined by coastal States are not
per se identical with the points chosen on a coast to make it possible to
calculate the area of continental shelf appertaining to that State. In this
case, the equitableness of an equidistance line depends on whether the
precaution is taken of eliminating the disproportionate effect of certain
“islets, rocks and minor coastal projections”, to use the language of the
Court in its 1969 Judgment, quoted above. The Court thus finds it equi-
table not to take account of Filfla in the calculation of the provisional
median line between Malta and Libya. Having established such a provi-
sional median line, the Court still has to consider whether other consi-
derations, including the factor of proportionality, should lead to an
adjustment of that line being made.

65. In thus establishing, as the first stage in the delimitation process, the
median line as the provisional delimitation line, the Court could hardly
ignore the fact that the equidistance method has never been regarded, even
in a delimitation between opposite coasts, as one to be applied without
modification whatever the circumstances. Already, in the 1958 Convention
on the Continental Shelf, which imposes upon the States parties to it an
obligation of treaty-law, failing agreement, to have recourse to equidis-
tance for the delimitation of the continental shelf areas, Article 6 contains
the proviso that that method is to be used “unless another boundary line is
justified by special circumstances”. Similarly, during the drafting of the
United Nations Convention on the Law of the Sea, the text which con-
tained reference to the use of the equidistance method (later superseded by
what is now Article 83, paragraph 1), qualified that reference by indicating
that the method should be used “where appropriate, and taking account of
all circumstances prevailing in the area concerned” (A/CONF.62/WP.10/
Rev.2). Moreover in the practice of States as reflected in the delimitation
agreements concluded and published, analysis of the delimitation line
chosen, in relation to the coasts of the parties, or the appropriate base-
points, reveals in numerous cases a greater or lesser departure from the line
which would have been produced by a strict application of the equidistance
method. It is thus certain that, for the purposes of achieving an equitable
result in a situation in which the equidistance line is prima facie the
appropriate method, all relevant circumstances must be examined, since
they may have a weight in the assessment of the equities of the case which it
would be proper to take into account and to reflect in an adjustment of the
equidistance line.

66. The Court has already examined, and dismissed, a number of con-
tentions made before it as to relevant circumstances in the present case

39
49 CONTINENTAL SHELF (JUDGMENT)

(paragraphs 48-54 above). A further geographical circumstance on which
Libya has insisted is that of the comparative size of Malta and of Libya. So
far as “size” refers to landmass, the Court has already indicated the reasons
why it is unable to regard this as relevant (paragraph 49 above) ; there
remains however the very marked difference in the lengths of the relevant
coasts of the Parties, and the element of the considerable distance between
those coasts referred to by both Parties, and to be examined below. In
connection with lengths of coasts, attention should be drawn to an impor-
tant distinction which appears to be rejected by Malta, between the rele-
vance of coastal lengths as a pertinent circumstance for a delimitation, and
use of those lengths in assessing ratios of proportionality. The Court has
already examined the role of proportionality in a delimitation process, and
has also referred to the operation, employed in the Tunisia/ Libya case, of
assessing the ratios between lengths of coasts and areas of continental shelf
attributed on the basis of those coasts. It has been emphasized that this
latter operation is to be employed solely as a verification of the equitable-
ness of the result arrived at by other means. It is however one thing to
employ proportionality calculations to check a result ; it is another thing to
take note, in the course of the delimitation process, of the existence of a
very marked difference in coastal lengths, and to attribute the appropriate
significance to that coastal relationship, without seeking to define it in
quantitative terms which are only suited to the ex post assessment of
relationships of coast to area. The two operations are neither mutually
exclusive, nor so closely identified with each other that the one would
necessarily render the other supererogatory. Consideration of the com-
parability or otherwise of the coastal lengths is a part of the process of
determining an equitable boundary on the basis of an initial median line ;
the test of a reasonable degree of proportionality, on the other hand, is one
which can be applied to check the equitableness of any line, whatever the
method used to arrive at that line.

67. In order to assess any disparity between lengths of coasts it is first
necessary to determine which are the coasts which are being contem-
plated ; but that determination need only be in broad terms. The question
as to which coasts of the two States concerned should be taken into account
is clearly one which has eventually to be answered with some degree of
precision in the context of the test of proportionality as a verification of the
equity of the result. Such a test would be meaningless in the absence of a
precise definition of the “relevant coasts” and the “relevant area”, of the
kind which the Court carried out in the Tunisia/Libya case. Where a
marked disparity requires to be taken into account as a relevant circum-
stance, however, this rigorous definition is not essential and indeed not
appropriate. If the disparity in question only emerges after scrupulous
definition and comparison of coasts, it is ex hypothesi unlikely to be of such
extent as to carry weight as a relevant circumstance. It is in this light that
the Court has here to consider the coasts of the Parties within the area to

40
50 CONTINENTAL SHELF (JUDGMENT)

which, as explained above, its judgment relates ; the question of the coasts
and areas to be taken into account for application of the proportionality
test is one which only arises at a later stage in the delimitation process.

68. Within the bounds set by the Court having regard to the existence of
claims of third States, explained above, no question arises of any limit, set
by those claims, to the relevant coasts of Malta to be taken into consi-
deration. On the Libyan side, Ras Ajdir, the terminus of the frontier with
Tunisia, must clearly be the starting point ; the meridian 15° 10’ E which
has been found by the Court to define the limits of the area in which the
Judgment can operate crosses the coast of Libya not far from Ras Zarruq,
which is regarded by Libya as the limit of the extent of its relevant coast. If
the coasts of Malta and the coast of Libya from Ras Ajdir to Ras Zarruq
are compared, it is evident that there is a considerable disparity between
their lengths, to a degree which, in the view of the Court, constitutes a
relevant circumstance which should be reflected in the drawing of the
delimitation line. The coast of Libya from Ras Ajdir to Ras Zarruq,
measured following its general direction, is 192 miles long, and the coast of
Malta from Ras il-Wardija to Delimara Point, following straight baselines
but excluding the islet of Filfla, is 24 miles long. In the view of the Court,
this difference is so great as to justify the adjustment of the median line so
as to attribute a larger shelf area to Libya ; the degree of such adjustment
does not depend upon a mathematical operation and remains to be
examined.

69. In the present case, the Court has also to look beyond the area
concerned in the case, and consider the general geographical context in
which the delimitation will have to be effected. The Court observes that
that delimitation, although it relates only to the continental shelf apper-
taining to two States, is also a delimitation between a portion of the

. Southern littoral and a portion of the northern littoral of the Central
Mediterranean. If account is taken of that setting, the Maltese islands
appear as a minor feature of the northern seaboard of the region in
question, located substantially to the south of the general direction of that
seaboard, and themselves comprising a very limited coastal segment. From
the viewpoint of the general geography of the region, this southward
location of the coasts of the Maltese islands constitutes a geographical
feature which should be taken into account as a pertinent circumstance ;
its influence on the delimitation line must be weighed in order to arrive at
an equitable result.

70. Enough has been said above to show why the Court is unable to
accept the contention of Malta that the relationship of the coasts of Malta
and Libya forms a “classical” and straightforward case for a simple
application of the median line. It is true that the coasts are opposite and
that the area between them is clear of any complicating features. But within
the area to which the present Judgment relates the median line drawn by
Malta is wholly controlled by two basepoints, on the islet of Filfla and on
the southeastern extremity of the island of Malta; that is to say base-

41
51 CONTINENTAL SHELF (JUDGMENT)

points some 11 kilometres apart. Even if the islet of Filfla be excluded as a
basepoint, as the Court has found that it should be, the line is controlled,
within the area mentioned, only by points between Ras il-Qaws and
Benghisa Point on the southwestern coast of the island of Malta. In either
case, neither the receding westerly coast of the island of Malta, nor the
island of Gozo, nor the straight baseline drawn from Ras il-Qaws to Ras
il-Wardija, have any influence on the course of the median line. On the
Libyan coast also, the basepoints controlling the line in the area men-
tioned are concentrated on a short stretch of coastline immediately east of
Ras Tajura. Furthermore, it is well to recall the precise reason why the
Court in its 1969 Judgment contrasted the effect of an equidistance line
between opposite coasts and the effect between adjacent coasts. In the
latter situation, any distorting effect of a salient feature might well extend
and increase through the entire course of the boundary ; whilst in the
former situation, the influence of one feature is normally quickly suc-
ceeded and corrected by the influence of another, as the course of the line
proceeds between more or less parallel coasts.

71. In the light of these circumstances, the Court finds it necessary, in
order to ensure the achievement of an equitable solution, that the delimi-
tation line between the areas of continental shelf appertaining respectively
to the two Parties, be adjusted so as to lie closer to the coasts of Malta.
Within the area with which the Court is concerned, the coasts of the Parties
are opposite to each other, and the equidistance line between them lies
broadly west to east, so that its adjustment can be satisfactorily and simply
achieved by transposing it in an exactly northward direction.

72. Once it is contemplated that the boundary requires to be shifted
northward of the median line between Libya and Malta, it seems appro-
priate first to establish what might be the extreme limit of such a shift. This
is easily done and indeed the calculation is, in broad terms, apparent from
any map of the area as a whole, showing the wider geographical context
which the Court has found to be relevant. Let it be supposed, for the sake of
argument, that the Maltese islands were part of Italian territory, and that
there was a question of the delimitation of the continental shelf between
Libya and Italy, within the area to which this Judgment relates. Again,
between opposite coasts, with a large, clear area between them, that
boundary would not then be the median line, based solely upon the coasts
of Libya to the south and Sicily to the north. At least some account would
be taken of the islands of Malta ; and even if the minimum account were
taken, the continental shelf boundary between Italy and Libya would be
somewhat south of the median line between the Sicilian and Libyan coasts.
Since Malta is not part of Italy, but is an independent State, it cannot be
the case that, as regards continental shelf rights, it will be in a worse
position because of its independence. Therefore, it is reasonable to assume
that an equitable boundary between Libya and Malta must be to the south
of a notional median line between Libya and Sicily ; for that is the line, as

42
52 CONTINENTAL SHELF (JUDGMENT)

we have seen, which allows no effect at all to the islands of Malta. The
position of such a median line, employing the baselines on the coasts of
Sicily established by the Italian Government, may be defined for present
purposes by its intersection with the meridian 15° 10’ E; according to the
information supplied to the Court, this intersection is at about latitude
34° 36’ N. The course of that line evidently does not run parallel to that of
the median line between Malta and Libya, but its form is, itis understood,
not greatly different. The equidistance line drawn between Malta and
Libya (excluding as basepoint the islet of Filfla), according to the infor-
mation available to the Court, intersects that same meridian 15° 10’ E at
approximately 34° 12’ N. A transposition northwards through 24’ of
latitude of the Malta-Libya median line would therefore be the extreme
limit of such northward adjustment.

73. The position reached by the Court at this stage of its consideration
of the case is therefore the following. It takes the median line (ignoring
Filfla as a basepoint) as the first step of the delimitation. But relevant
circumstances indicate that some northward shift of the boundary line is
needed in order to produce an equitable result. These are first, the general
geographical context in which the islands of Malta appear as a relatively
small feature in a semi-enclosed sea ; and secondly, the great disparity in
the lengths of the relevant coasts of the two Parties. The next step in the
delimitation is therefore to determine the extent of the required northward
shift of the boundary line. Here, there are two important parameters which
the Court has already mentioned above. First, there is the outside limit of
any northward shift, of some 24’ (see paragraph 72 above). Second, there is
the considerable distance between the coasts (some 195’ difference of
latitude, in round terms, between Benghisa Point and the Libyan coast due
south of that point), which is an obviously important consideration when
deciding whether, and by how much, a median line boundary can be
shifted without ceasing to have an approximately median location, or
approaching so near to one coast as to bring into play other factors such as
security. In the present case there is clearly room for a significant adjust-
ment, if it is found to be required for achieving an equitable result.
Weighing up these several considerations in the present kind of situation is
not a process that can infallibly be reduced to a formula expressed in actual
figures. Nevertheless, such an assessment has to be made, and the Court
has concluded that a boundary line that represents a shift of around
three-quarters of the distance between the two outer parameters — that is
to say between the median line and the line 24’ north of it — achieves an
equitable result in all the circumstances. It has therefore decided that the
equitable boundary line is a line produced by transposing the median line
northwards through 18’ of latitude. By “transposing” is meant the opera-
tion whereby to every point on the median line there will correspond a
point on the line of delimitation, lying on the same meridian of longitude
but 18’ further to the north. Since the median line intersects the meridian
15° 10’ E at 34° 12’ N approximately, the delimitation line will intersect
that meridian at 34° 30’ N approximately ; but it will be for the Parties and

43
53 CONTINENTAL SHELF (JUDGMENT)

their experts to determine the exact position of the line resulting from the
northward transposition by 18’. The course of the delimitation line dic-
tated by the method adopted is shown, for the purposes of illustration only,
on Map No. 3 appended hereto.

74. There remains the aspect which the Court in its Judgment in the
North Sea Continental Shelf cases called “the element of a reasonable
degree of proportionality . . . between the extent of the continental shelf
areas appertaining to the coastal State and the length of its coast” (I.C.J.
Reports 1969, p. 54, para. 101 (D) (3)). In the view of the Court, there is no
reason of principle why the test of proportionality, more or less in the form
in which it was used in the Tunisia/ Libya case, namely the identification of
“relevant coasts”, the identification of “relevant areas” of continental
shelf, the calculation of the mathematical ratios of the lengths of the coasts
and the areas of shelf attributed, and finally the comparison of such ratios,
should not be employed to verify the equity of a delimitation between
opposite coasts, just as well as between adjacent coasts. However, there
may well in such a case be practical difficulties which render it inappro-
priate in that form. These difficulties are particularly evident in the present
case where, in the first place, the geographical context is such that the
identification of the relevant coasts and the relevant areas is so much at
large that virtually any variant could be chosen, leading to widely different
results ; and in the second place the area to which the Judgment will in fact
apply is limited by reason of the existence of claims of third States. To
apply the proportionality test simply to the areas within these limits would
be unrealistic ; there is no need to stress the dangers of reliance upon a
calculation in which a principal component has already been determined
at the outset of the decision, not by a consideration of the equities, but by
reason of quite other preoccupations of the Court. Yet to apply propor-
tionality calculations to any wider area would involve two serious diffi-
culties. First, there is the probability that future delimitations with third
States would overthrow not only the figures for shelf areas used as basis for
calculations but also the ratios arrived at. Secondly, it is the result of the
delimitation line indicated by the Court which is to be tested for equita-
bleness ; but that line does not extend beyond the meridians 13° 50’ E to
the west and 15° 10’ E to the east. To base proportionality calculations on
any wider area would therefore involve an artificial prolongation of the
line of delimitation, which would be beyond the jurisdiction of the Court,
even by way of hypothesis for an assessment of the equities within the area
to which the Judgment relates.

75. This does not mean, however, that the Court is debarred from
considering the equitableness of the result of the delimitation which it has
in contemplation from the viewpoint of the proportional relationship of

44
54

CONTINENTAL SHELF (JUDGMENT)

 

12° 14°

 

 

&>MALTA

 

36°

 

 

36°

13° 50’

T— “

34°

 

34°

 

32%

 

 

 

Ras Ajdir

 

—.— Median line

 

——. Adjusted line .

   

32°

 

 

 

 

12° 14°

 

 

45

Map No. 3. For illustrative purposes only
55 CONTINENTAL SHELF (JUDGMENT)

coasts and continental shelf areas. The Court does not consider that an
endeavour to achieve a predetermined arithmetical ratio in the relationship
between the relevant coasts and the continental shelf areas generated by
them would be in harmony with the principles governing the delimitation
operation. The relationship between the lengths of the relevant coasts of
the Parties has of course already been taken into account in the determi-
nation of the delimitation line ; if the Court turns its attention to the extent
of the areas of shelf lying on each side of the line, it is possible for it to make
a broad assessment of the equitableness of the result, without seeking to
define the equities in arithmetical terms. The conclusion to which the
Court comes in this respect is that there is certainly no evident dispro-
- portion in the areas of shelf attributed to each of the Parties respectively
such that it could be said that the requirements of the test of propor-
tionality as an aspect of equity were not satisfied.

ok

76. Having thus completed the task conferred upon it by the Special
Agreement of 23 May 1976, the Court will briefly summarize the conclu-
sions reached in the present Judgment. The Court has found that that task
is to lay down the principles and rules of international law which should
enable the Parties to effect a delimitation of the areas of continental shelf
between the two countries in accordance with equitable principles and so
as to achieve an equitable result. In doing so, the Court considers that the
terms of the Special Agreement also make it its duty to define as precisely
as possible a method of delimitation which should enable both Parties to
delimit their respective areas of continental shelf “without difficulty”,
following the Court’s decision in the case. The Court has however to look
beyond the interests of the Parties themselves ; it has, as explained above,
to leave unaffected the possible claims of third States in the region, which
are outside the competence of the Court in the present case, and thus
remain unresolved. While every case of maritime delimitation is different
in its circumstances from the next, only a clear body of equitable principles
can permit such circumstances to be properly weighed, and the objective of
an equitable result, as required by general international law, to be
attained.

77. The Court has thus had occasion to note the development which has
occurred in the customary law of the continental shelf, and which is
reflected in Articles 76 and 83 of the United Nations Convention on the
Law of the Sea, concerning the relationship between the concept of the
continental shelf as the natural prolongation of the land territory of the
coastal State and the factor of distance from the coast. As the Court has
explained, in a geographical situation like that with which the present case
is concerned, where a single continental shelf falls to be delimited between
two opposite States, so that no question arises, as between those States, of
delimitation by reference to a continental margin extending beyond 200
miles from the baselines round the coast of either State, the legal concept of

46
56 CONTINENTAL SHELF (JUDGMENT)

natural prolongation does not attribute any relevance to geological or
geophysical factors either as basis of entitlement or as criterion for delimi-
tation. Each coastal State is entitled to exercise sovereign rights over the
continental shelf off its coasts for the purpose of exploring it and exploiting
its natural resources (Art. 77 of the Convention) up to a distance of 200
miles from the baselines — subject of course to delimitation with neigh-
bouring States — whatever the geophysical or geological features of the
sea-bed within the area comprised between the coast and the 200-mile
limit. The introduction of this criterion of distance has not however had the
effect of establishing a principle of “absolute proximity” or of conferring
upon the equidistance method of delimitation the status of a general rule,
or an obligatory method of delimitation, or of a priority method, to be
tested in every case (cf. Continental Shelf (Tunisia/ Libyan Arab Jamahir-
iya), 1.C.J. Reports 1982, p. 79, para. 110). The fact that the Court has
found that, in the circumstances of the present case, the drawing of a
median line constitutes an appropriate first step in the delimitation pro-
cess, should not be understood as implying that an equidistance line will be
an appropriate beginning in all cases, or even in all cases of delimitation
between opposite States.

78. Having drawn the initial median line, the Court has found that that
line requires to be adjusted in view of the relevant circumstances of the
area, namely the considerable disparity between the lengths of the coasts of
the Parties here under consideration, the distance between those coasts, the
placing of the basepoints governing any equidistance line, and the general
geographical context. Taking these into consideration, and setting as an
extreme limit for any northward displacement of the line the notional
median line which, on the hypothesis of a delimitation between Italy and
Libya on the basis of equidistance, in the area to which the Judgment
relates, would deny any effect whatever to Malta, the Court has been able
to indicate a method making it possible for the Parties to determine the
location of a line which would ensure an equitable result between them.
This line gives a result which seems to the Court to meet the requirements
of the test of proportionality, and more generally to be equitable, taking
into account all relevant circumstances.

*
* *

79. For these reasons,
THE Court,

by fourteen votes to three,

finds that, with reference to the areas of continental shelf between the
coasts of the Parties within the limits defined in the present Judgment,
namely the meridian 13° 50’ E and the meridian 15° 10’ E:

A. The principles and rules of international law applicable for the
delimitation, to be effected by agreement in implementation of the present

47
57 CONTINENTAL SHELF (JUDGMENT)

Judgment, of the areas of continental shelf appertaining to the Socialist
People’s Libyan Arab Jamahiriya and to the Republic of Malta respec-
tively are as follows :

(1) the delimitation is to be effected in accordance with equitable princi-
ples and taking account of all relevant circumstances, so as to arrive at
an equitable result ;

(2) the area of continental shelf to be found to appertain to either Party
not extending more than 200 miles from the coast of the Party con-
cerned, no criterion for delimitation of shelf areas can be derived from
the principle of natural prolongation in the physical sense.

B. The circumstances and factors to be taken into account in achieving
an equitable delimitation in the present case are the following :

(1) the general configuration of the coasts of the Parties, their opposite-
ness, and their relationship to each other within the general geogra-
phical context ;

(2) the disparity in the lengths of the relevant coasts of the Parties and the
distance between them ;

(3) the need to avoid in the delimitation any excessive disproportion
between the extent of the continental shelf areas appertaining to the
coastal] State and the length of the relevant part of its coast, measured
in the general direction of the coastlines.

C. In consequence, an equitable result may be arrived at by drawing, as
a first stage in the process, a median line every point of which is equidistant
from the low-water mark of the relevant coast of Malta (excluding the islet
of Filfla), and the low-water mark of the relevant coast of Libya, that initial
line being then subject to adjustment in the light of the above-mentioned
circumstances and factors.

D. The adjustment of the median line referred to in subparagraph C
above is to be effected by transposing that line northwards through 18’ of
latitude (so that it intersects the meridian 15° 10’ E at approximately
latitude 34° 30’ N) such transposed line then constituting the delimitation
line between the areas of continental shelf appertaining to the Socialist
People’s Libyan Arab Jamahiriya and to the Republic of Malta respec-
tively.

IN FAVOUR : President Elias ; Vice-President Sette-Camara ; Judges Lachs,
Morozov, Nagendra Singh, Ruda, Ago, El-Khani, Sir Robert Jennings,
de Lacharrière, Mbaye, Bedjaoui ; Judges ad hoc Valticos, Jiménez de
Aréchaga.

AGAINST : Judges Mosler, Oda and Schwebel.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this third day of June, one thousand nine
hundred and eighty-five, in three copies, one of which will be placed in the

48
58 CONTINENTAL SHELF (JUDGMENT)

archives of the Court and the others transmitted to the Government of the
Socialist People’s Libyan Arab Jamahiriya and to the Government of the
Republic of Malta, respectively.

(Signed) T. O. ELIas,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.

Judge EL-KHANI appends a declaration to the Judgment of the
Court.

Vice-President SETTE-CAMARA appends a separate opinion, Judges
Rupa and BEDJAOUI and Judge ad hoc JIMENEZ DE ARECHAGA a joint
separate opinion, and Judge MBAYE and Judge ad hoc VALTICOS separate
opinions, to the Judgment of the Court.

Judges Moser, ODA and SCHWEBEL append dissenting opinions to the
Judgment of the Court.

(Initialled) T.O.E.
({Initialled) S.T.B.

49
